Citation Nr: 0921042	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease (claimed 
as coronary artery disease), to include as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from October 1960 to June 
1976.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.

In August 2008, the Board remanded the issue on appeal to the 
Appeals Management Center (AMC) for additional procedural and 
evidentiary development.   The AMC issued a supplement 
statement of the case (SSOC) in March 2009 and in a letter 
dated that same month informed the Veteran's State Veterans 
Service Officer (SVSO) that additional argument may be 
submitted within 30 days of the letter.  The SVSO did not 
submit a response and the case was recertified to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim warrants further development.   

The Board remanded the claim in August 2008 in order to 
obtain a VA medical opinion as to the relationship, if any, 
between the Veteran's claimed coronary artery disease and his 
service-connected diabetes mellitus.  Specifically, it was 
noted that the there was no opinion of record as to whether 
the Veteran's service-connected diabetes mellitus has 
aggravated the claimed coronary artery disease.

The Veteran underwent a VA examination in November 2008 (with 
an addendum provided in January 2009).  Coronary artery 
disease was not found on examination; however, it was found 
that the Veteran did have congestive cardiac failure that was 
symptomatic.   The examiner further concluded that the 
Veteran's congestive cardiac failure and atrial fibrillation 
were not caused by his service-connected diabetes.

Although the examiner concluded that the Veteran's congestive 
cardiac failure was not caused by his diabetes mellitus, he 
did not address the question of whether the Veteran has an 
additional disability resulting from aggravation of his non-
service-connected congestive cardiac failure by his service-
connected diabetes mellitus.  A disability which is 
proximately due to or the result of a service- connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  A claimant is also entitled to service connection 
on a secondary basis when it is shown that a service-
connected disability aggravates a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly, a more definitive medical opinion on the 
question of whether there has been a measurable permanent 
increase of a non-service-connected disability caused by a 
service-connected disability is also needed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination with regard to his 
claim for service connection for heart 
disease, to include as secondary to 
diabetes mellitus.  All indicated tests 
should be accomplished.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e. a 50% 
or greater likelihood) that any current 
heart disease, is proximately due to, or 
the result of, the service-connected 
diabetes mellitus.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (i.e. a 50% 
or greater likelihood) that any current 
heart disease, has been worsened by the 
Veteran's service-connected diabetes 
mellitus.  If the Veteran's heart disease 
was aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the heart 
disease before the onset of aggravation.

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

